Case 7:19-cv-07444-VB Document 28 Filed 12/06/19 Page 1of1

 

Westchester The U.S. Marshals Service is instructed to serve Dr.
a —ov.com Rawicki at Westchester Medical Center, 100 Woods Rd,

oe Valhalla, NY 10595.
ceoree Latimer The Clerk is instructed to mail a copy of this Order to
‘county Executive ~
plaintiff at the address on the docket.
Office of the County Attorney

John M, Nonna SO ORD

County Attorney

fel

Vincent L. Briccetti, U.S.D.J., Date
Hon. Vincent L. Briccetti

 

 

 

United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

Re: Clint Edwards v. Westchester County, Nathanial Rawicki M.D., 19-cv-07444(VB)
Dear Judge Briccetti:

I represent Defendant Westchester County in the above-referenced matter and pursuant to
your directive, Defendant has inquired into the whereabouts of Dr. Rawicki. I am told that Dr,
Rawicki is still employed by the Westchester Medical Center as an Orthopedic Surgery Resident. I
was informed that he can be reached by the Marshal’s office contacting Human Resources or the
Office of Graduate Medical Education, both of which can be reached by calling the operator at
914-493-7000. They will arrange a time and a place for the Resident to accept service from the
Marshal. Per hospital policy, no one other than the person named on a subpoena or summons and
complaint is authorized to accept service. My information is obtained from the Vice President of
Legal Affairs at the hospital. Thank you for your time and consideration in this matter.

Very Truly Yours,

‘Taryn 6, Chapman-Laague
Taryn A. Chapman-Langrin
Senior Assistant County Attorney

ce: Clint Edwards, DIN#19A1720

 

 

 

Fishkill Correctional Facility USDC SONY
hen 1245 ' DOCUMENT
“ atteawan Roa ELECEROGNICALLY FILED

Beacon, NY 12508

ROC a:

DATE PILED: |)

 

 

 

 

 

 

 

Michaelian Office Building. Roam 600
138 Martine Avenue
White Plains, New York (0G01 Telephone: (21-D995-2600 Website: westehastergey.com
